Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 19, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160192 & (36)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  AMERICAN ANESTHESIA ASSOCIATES,                                                                     Richard H. Bernstein
  LLC,                                                                                                Elizabeth T. Clement
           Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   SC: 160192
  v                                                                COA: 342767
                                                                   Oakland CC: 2017- 160725-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY
             Defendant-Appellant.
  _______________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs. The
  motion to hold the case in abeyance is denied as moot.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               November 19, 2019

                                                                              Clerk